DETAILED ACTION

                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1-10, are rejected under 35 U.S.C. 103 as being unpatentable over Bessonoff et al. (US 2015/0068973).
Claims 1-2: Bessonoff discloses cellulose microfibril film (Abstract, [0002], [0038]).  The microfibril film thickness is in range 5-50 micrometers [0068].  The film includes a layer laminated onto the microfibril film.  The laminated layer reads on a strengthening layer.   The thickness of the laminated layer is in range 5-40 micrometers [0068].  The laminated film may include paper, thus contain cellulose fibers [0084].  The length of the cellulose fibers in the laminating layer is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed that the length of the cellulose fibers be optimized and be within the claimed range. 
Claims 3-10: Bessonoff discloses cellulose microfibril film (Abstract, [0002], [0038]).  The microfibril film thickness is in range 5-50 micrometers [0068].  The film includes a layer laminated onto the microfibril film.  The laminated layer reads on a strengthening layer.   The thickness of the laminated layer is in range 5-40 micrometers [0068] thus the laminated layer is thinner than the film layer.  The laminated film may include paper, thus contain cellulose fibers [0084].  The length of the cellulose fibers in the laminating layer is not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed that the length of the cellulose fibers be optimized and be within the claimed range.   The laminated layer includes filler materials  to improve the film strength properties [0068].  

Conclusion
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748